DETAILED ACTION
	This is the initial Office action for non-provisional application 17/068,384 filed October 12, 2020, which is a continuation of non-provisional application 17/068,316 also filed October 12, 2020, which claims priority from provisional application 63/057,899 filed July 29, 2020, and is a continuation-in-part of non-provisional application 16/577,448 filed September 20, 2019 (now US Patent 11,350,677), which claims priority from provisional application 62/733,637 filed September 20, 2018.  Claims 1-14, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application 16/577,448 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claim 1 requires two sleeves attached to arm openings of a garment and detachable from the garment, wherein the sleeves are pointed, star, or triangle-shaped; however, these features are not taught in application 16/577,448.  For at least these reasons, claim 1 is not entitled to the benefit of the prior-filed application.  Claims 2-14, which depend from claim 1, are also not entitled to the benefit of the prior-filed application.  For purposes of applicable prior art, claims 1-14 have the effective filing date of July 29, 2020, which is the filing date of provisional application 63/057,899.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bagginess or an extra or seemingly unnecessary portion of fabric” as recited in claim 8 and the “silicone teether or pacifier” as recited in claim 11 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 appears to be mis-numbered as claim “8”.  For examination purposes, the first claim numbered “8” will be interpreted as claim “6”.  See annotated claim set for clarification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “attachment mechanism” in claim 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph [0014] of the specification describes the attachment mechanism includes hook and loop fasteners, buttons, zippers, or snaps. 
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the triangle sleeves”; however, there is insufficient antecedent basis for this limitation in the claims.  Although claim 1 previously recites that “the sleeves are pointed, star, or triangle-shaped”, claim 1 does note positively require “triangle sleeves” since the sleeves may alternatively be “pointed” or “star”-shaped.  For examination purposes, the limitation “the triangle sleeves” as recited in claim 11 will be interpreted as “the sleeves”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires the sleeves to be non-removable from the garment; however, claim 1 previously requires the sleeves to be detachable from the garment.  Since claim 4 depends from claim 1 and therefore must include all of the limitations of claim 1, it is unclear how the sleeves can both be detachable from the garment and non-removable from the garment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purpose, claim 4 will be interpreted as an intended use limitation, wherein the sleeves may optionally be attached to the garment while still maintaining the option for detaching the sleeves from the garment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 (as renumbered) is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 6 recites the limitation “wherein the arm openings in the garment extend from the infant’s shoulder down to the infant’s chest”; however, this limitation positively recites portions of the infant to define the invention.  For examination purposes, the above limitation of claim 6 will be interested as “wherein the arm openings are configured to extend from the infant’s shoulders down to the infant’s chest”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheppard (US 2020/0397066) in view of Barski (US 10,104,916).
Regarding claim 1, Sheppard discloses a sleep device (infant bodysuit 500) for an infant comprising a garment suitable for infant sleep having two arm openings (adjacent proximal arm portions 506, 507) each operable for receiving an arm of the infant and two sleeves (arm portions 504+506, 505+507) attached to the arm openings of the garment, wherein the sleeves (504+506, 505+507) are operable to surround the infant’s arms such that the infant’s elbows are positioned within the sleeves (504+506, 505+507), and wherein the sleeves (504+506, 505+507) are pointed, star, or triangle shaped (Fig. 5; ¶ 0049).
However, Sheppard fails to teach that the sleeves are detachable from the garment.
Barski discloses a sleep device for an infant comprising a garment (main body 1) suitable for infant sleep having two arm openings (arm openings 10) each operable for receiving an arm of the infant and two sleeves (arm sleeves 4) attached to the arm openings (10) of the garment (1) and detachable from the garment (1), wherein the sleeves (4) are operable to surround the infant’s arms such that the infant’s elbows are positioned within the sleeves (4) (Fig. 1; column 2, lines 9-28).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleep device taught by Sheppard such that the sleeves are detachable from the garment as taught by Barski for the purpose of enabling the sleep device to be convertible to form a security blanket or pillow when the sleeves are removed.
Regarding claim 2, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, and Barski further discloses that the sleeves (4) are reversibly attached to the garment (1) using a hook-and-loop closure (Velcro®) or snaps (complementary snap 6, 8) (Fig. 1; column 2, lines 14-20).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleep device taught by the combination of Sheppard and Barski such that the sleeves are reversibly attached to the garment using a hook-and-loop closure or snaps as further taught by Barski for the purpose of easily attaching and removing the sleeves from the garment as desired.
Regarding claim 3, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, wherein the infant’s arm will be able to extend out of the garment through one of two arm openings when one of the two sleeves is detached from the garment (Barski: Fig. 1).
Regarding claim 4, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, wherein the sleeves may optionally be attached to the garment.  Alternatively, Sheppard discloses non-removable sleeves (Fig. 5) and Barski also discloses an embodiment with non-removable sleeves (Fig. 2; column 2, lines 42-46).
Regarding claim 5, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, and Sheppard further discloses that the garment is a body suit (¶ 0049).
Regarding claim 6 (as renumbered), the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, and Sheppard further discloses that the arm openings are able to extend from the infant’s shoulder down to the infant’s chest (Fig. 5), wherein the sleep device may be unfitted or loose (¶ 0037) such that there may be bagginess or an extra or seemingly unnecessary portion of fabric leading into the arm openings depending on the size of the infant with respect to the size of the unfitted or loose sleep device when worn.
Regarding claim 7, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, wherein the garment will implicitly comprise a front panel and back panel since a bodysuit is designed to cover both a front side and a back side of an infant when worn.
Regarding claim 9, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, and Sheppard further discloses that the front panel comprises a zippered opening extending downward from a neck opening (Fig. 5; ¶ 0052).
Regarding claim 10, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above, and Sheppard further discloses that the sleep device may be unfitted or loose (¶ 0037), wherein the triangular shape of the sleeves (504+506, 505+507) would be capable of allowing full extension, contraction, and movement of the infant’s arms.
Regarding claim 11, the combination of Sheppard and Barski discloses the invention substantially as claimed, as described above and Sheppard further discloses that the sleeves (504+506, 505+507) comprise a pointed end (distal arm portions 504, 505) having a silicone teether (teething surfaces 502, 503) (Fig. 5; ¶ 0052).
Regarding claim 12, the combination of Sheppard and Barski discloses the sleep device of claim 1 substantially as claimed, as described above, and Sheppard further discloses a method of using a sleep device comprising placing an infant inside the sleep device, wherein the sleeves (504+506, 505+507) are capable of providing some resistance (due to the implicit shape and weight of the material and teething surfaces 502, 503) which will help aid in reducing the infant’s premature startles (Fig. 5).
Regarding claim 13, the combination of Sheppard and Barski discloses the method substantially as claimed, as described above, and Sheppard further discloses that the sleep device may be unfitted or loose (¶ 0037), wherein the triangular shape of the sleeves (504+506, 505+507) would be capable of allowing full extension, contraction, and movement of the infant’s arms.
Regarding claim 14, the combination of Sheppard and Barski discloses the method substantially as claimed, as described above, and Barski further discloses removing at least one sleeve from the garment using an attachment mechanism (complementary snap 6, 8 or Velcro®) (Fig. 1; column 2, lines 14-20).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method of using a sleep device taught by the combination of Sheppard and Barski to include the step of removing at least one sleeve from the garment using an attachment mechanism as further taught by Barski for the purpose of converting the sleep device to form a security blanket or pillow when the sleeves are removed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheppard in view of Barski as applied to claims 1 and 7 above, and in further view of Williams (US 2020/0196685).
The combination of Sheppard and Barski discloses the invention substantially as claimed, as described above.  Although the combination of Sheppard and Barski fails to expressly teach that the front panel and the back panel are single-layered or multi-layered, a panel will have at least one layer of material such that if a panel is not single-layered, then it must be multi-layered, and if a panel is not multi-layered, then in must be single-layered.
However, Williams discloses a sleep device (wearable garment 700) for an infant comprising a garment suitable for infant sleep having a front panel and a back panel, wherein the front panel and the back panel are single-layered or multi-layered (¶ 0032-0033).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the garment of the sleep device taught by the combination of Sheppard and Barski such that the front panel and the back panel are single-layered or multi-layered as taught by Williams for the purpose of providing a suitable layer(s) that provide comfort and breathability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/20/2022